DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 11-24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With regard to claim 11: The scope of the term “associated” found in lines 5 and 13 is unclear.  It’s  not readily clear if the anchor element is directly fastened to one of the recited surfaces.  For the purpose examination, the anchor element is considered to be fastened to one of the recited surfaces.  Line 6, the limitation “the at least one side edge surfaces” lacks sufficient antecedent basis.  Note that line 3 recites “at least one side edge surface” and not a plurality.
With regard to claim 22: Line 2, it’s unclear if the anchor tile element or the anchor element of claim 11 is being claimed.  For the purpose of examination, the limitation “an anchor tile element” of claim 11 is being claimed. Note that referencing solely the anchor element  of claim 11 would raise issues of indefiniteness as the anchor element is claimed in relation to other elements of the absorber tile element, which would not necessarily be claimed in claim 22.

Allowable Subject Matter
Claims 11-24 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 11, the combination of all the elements of the claimed absorber tile element, in particular an engagement member arranged in a cavity of a head portion such that the engagement member does not protrude beyond a top surface of the head portion is not adequately taught or suggested in the cited prior art of record.
Regarding claim 22, the combination of all the elements of the claimed tile system including an absorber tile element of claim 11 is not adequately taught or suggested in the cited prior art of record.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The prior art cited is directed to suspended ceilings.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSIE T FONSECA whose telephone number is (571)272-7195.  The examiner can normally be reached on 7:00am - 3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Glessner can be reached on (571)272-6754.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/JESSIE T FONSECA/Primary Examiner, Art Unit 3633